Detailed action 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Office Action is in response to the application filed on 4/5/2019. 
3.	Claims  1-20 are examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 7-8, 10-13, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim  (US 2016/0195864).
Kim describes systems and methods for autonomously operating network devices by revising the operational status of the network devices in response to conditions or physical quantities sensed by one or more sensors.

Note: the highlighted portions are read from the applied art (Kim).
As per claim 1, Kim disclose a wireless electric power sensing device (for example [0215] The network device 600 can include a power detector 830 positioned to measure electrical characteristics of power being supplied to the outlet 606) comprising:
 a communication unit configured to communicate with an external device (For example [0146] A user may communicate with the network devices 102, 104, 106 using an access device 108. The access device 108 may include any human-to-machine interface with network connection capability that allows access to a network. For example, the access device 108 may include a stand-alone interface (e.g., a cellular telephone, a smartphone, also see Fig.9)
a measuring unit configured to measure power consumption information corresponding to a plurality of devices located within a target space ([0215] The network device 600 can include a power detector 830 positioned to measure electrical characteristics of power being supplied to the outlet 606. In some embodiments, the power detector 830 is placed to measure electrical characteristics of the power being supplied to the outlet 606. The power detector 830 can include one or more components placed near, on, around, in series with, or in parallel with the circuit between the plug 704 and the outlet 606. Also see Par. 0026); and
 a central control unit  (see for example CPU/RADIO 818 of the network device 600, Fig. 8) configured to: 
detect a point in time when one or more square waves are included in the power consumption information ([0102] The power detector can be capable of detecting the voltage supplied, current supplied, true power, power factor, RMS power, and other information related to the electrical power supplied to the electrical device. Examiner note: where in true power is true power square wave. [0352] In some embodiments, the power draw test pulse signal can be generated at a predetermined interval (e.g., every millisecond, every second, etc.), and/or can be a square wave signal),
determine reactive power based on the power consumption information ([0104]The power detector can include other circuitry to measure voltage being supplied to the electrical device, as well as phase angle. The power detector and/or another processor can also determine true or RMS or reactive power),
([0104] The power detector can include other circuitry to measure voltage being supplied to the electrical device, as well as phase angle. The power detector and/or another processor can also determine true or RMS or reactive power.  Also see Par. 0340 and 0391), 
determine when an operation time of the electric heating device exceeds a predetermined amount of time based on a change in the power consumption information, and in response to the operation time of the electric heating device exceeding the predetermined amount of time, transmit, via the communication unit, identification information for the electric heating device and information about the operation time of the electric heating device to the external device ([0127] In another example, when a network device identifies a particular attached electronic device, it can set a rule to turn off power to the electrical device if the electrical device draws power over a certain limit (e.g., act as a programmable circuit breaker). [0119] In another example, a rule can be established to cause the network device to act as a programmable circuit breaker by having the network device remove power to the electrical device whenever the current exceeds a preset limit. For example, the network device can automatically disallow (e.g., remove supplied power to) electrical devices that draw too much power. In some embodiments, the network device can be programmed remotely, via an access device. In some embodiments, multiple network devices can communicate with one another to remove power to one or all electrical devices attached to the multiple network devices whenever the total amount of power drawn is above a preset limit).

 

A per claim 7, Kim further discloses that the wireless electric power sensing device of claim 1, wherein the electric heating device includes a heater, a hairdryer, an electric kettle, a toaster, an oven, an induction heater, an electric stove, an electric heating mat or an electric iron ([0223] The appliance 950 can be any suitable electric device, such as a crock pot, a space heater, an iron, a washing machine, a dishwasher, a lamp, a radio, a computer, an amplifier, or another electrical device).

A per claim 8, Kim further discloses that the wireless electric power sensing device of claim 1, wherein the external device includes a smart device, a mobile terminal, a tablet computer, a smart phone, or a home energy management system (HEMS) ( [0146] A user may communicate with the network devices 102, 104, 106 using an access device 108. The access device 108 may include any human-to-machine interface with network connection capability that allows access to a network. For example, the access device 108 may include a stand-alone interface (e.g., a cellular telephone, a smartphone, etc.).

A per claim 10, Kim further discloses that the wireless electric power sensing device of claim 1, wherein the target space is a home or a building, and wherein the wireless electric power sensing device is configured to be installed within or adjacent to a power distribution panel in the home or the building ([0202] In some embodiments, the network device 600 may be a home automation network device. For example, the network device 600 may include a home automation switch that may be coupled with a home appliance. A user may wirelessly access the network device 600 in order to access, control, and/or configure various home appliances located within the user's home).

( [0114] In an example, a network device can transmit information pertaining to the on/off state of an attached electrical device to an access device, allowing a user to know the on/off state of the electrical device. A network device can transmit information indicating that the television is in the off state, standby on state, or full on state based on the amount of power being used by the electrical device. An electrical device can have more than three on/off states (e.g., a heater may have many on/off states, such as off, on low, on low-medium, on medium, on high-medium, and on high. Also see Par. 0392).

A per claim 12, Kim further discloses that the wireless electric power sensing device of claim 1, wherein the predetermined amount of time corresponds to an amount of time during which the electric heating device is safely operated, an average operating time of the electric heating device, or a normal operating time of the electric heating device ([0122] In another example, a rule can be established to perform a certain action (e.g., provide a notification) whenever energy usage of an attached electrical device exceeds a preset limit during certain time frames. For example, a network device can notify a user, or perform another action, whenever the attached electrical device's current energy usage exceeds a preset limit during peak hours when energy costs are higher than normal. [0392] A fourth subpanel 4114 can include an average power usage 4138 and a current power usage 4140 of the electrical device as sensed by the network device. The display 4100 can also include a devices element 4142 that can be pressed to access a list of network devices accessible to the access device). 

0152] The gateways 110 and 112 may also provide the access device 108 and the network devices 102, 104, 106 with access to one or more external networks, such as the cloud network 114, the Internet, and/or other wide area networks), comprising: 
a communication unit configured to communicate with an external device and a wireless electric power sensing device ([0094] In some embodiments, the server may transmit the network ID and the access device's security key directly to the access device. The network device and the access device may then communicate with the cloud server using the network ID and the unique key generated for each device. Accordingly, the access device may perform accountless authentication to allow the user to remotely access the network device via the cloud network without logging in each time access is requested. Also, the network device can communicate with the server regarding the logical network. Also see Par. 0095 and  Fig. 11) ; and 
a central control unit  (server ‘s CPU) configured to: 
receive, via the communication unit, power consumption information from the wireless electric power sensing device , the power consumption information corresponding to a plurality of devices located within a target space ([0152]In some embodiments, the network devices 102, 104, 106 may connect directly to the cloud network 114, for example, using broadband network access such as a cellular network),
detect a point in time when one or more square waves are included in the power consumption information, ([0215] The network device 600 can include a power detector 830 positioned to measure electrical characteristics of power being supplied to the outlet 606. In some embodiments, the power detector 830 is placed to measure electrical characteristics of the power being supplied to the outlet 606. The power detector 830 can include one or more components placed near, on, around, in series with, or in parallel with the circuit between the plug 704 and the outlet 606. Also see Par. 0026);
determine reactive power based on the power consumption information ([0104]The power detector can include other circuitry to measure voltage being supplied to the electrical device, as well as phase angle. The power detector and/or another processor can also determine true or RMS or reactive power),
 identify an electric heating device from among the plurality of devices within the target space based on a rate of change in the reactive power ([0104] The power detector can include other circuitry to measure voltage being supplied to the electrical device, as well as phase angle. The power detector and/or another processor can also determine true or RMS or reactive power.  Also see Par. 0340 and 0391),
determine when an operation time of the electric heating device exceeds a predetermined amount of time based on a change in the power consumption information, and in response to the operation time of the electric heating device exceeding the predetermined amount of time, transmit, via the communication unit, identification information for the electric heating device and information about the operation time of the electric heating device to the external device ([0127] In another example, when a network device identifies a particular attached electronic device, it can set a rule to turn off power to the electrical device if the electrical device draws power over a certain limit (e.g., act as a programmable circuit breaker). [0119] In another example, a rule can be established to cause the network device to act as a programmable circuit breaker by having the network device remove power to the electrical device whenever the current exceeds a preset limit. For example, the network device can automatically disallow (e.g., remove supplied power to) electrical devices that draw too much power. In some embodiments, the network device can be programmed remotely, via an access device. In some embodiments, multiple network devices can communicate with one another to remove power to one or all electrical devices attached to the multiple network devices whenever the total amount of power drawn is above a preset limit).

As per claim 18, Kim further discloses that the  cloud server of claim 13, wherein the communication unit includes a sensing device communication unit for communicating with the wireless electric power sensing device and a smart device unit for communicating with the external device ([0179] Once the provisioning process is completed, the access device 108 may access the network device 102 locally via the gateway 110 (e.g., communication signal 118) or remotely via the cloud network 114 (e.g., communication signal 120). In some embodiments, the communication between the access device 108 and the cloud network 114 may be a HTTP or HTTPS communication. It will be appreciated that other communication mechanisms may be used to communicate between the access device 108 and the cloud network 114. Also see Fig. 11).

As per claim 20, Kim diskless a wireless electric power sensing device (e.g. network device 600 (Fig. 8), 902 (Fig. 9) , 102 (Fig. 11), etc.), comprising: 
a communication unit  (see intra-network device communications 1110 and 1112,  Fig. 11) configured to communicate with an external device (see access device 108 (mobile device in communication with network device 902, Fig. 9),
 a measuring unit  (e.g., power detector 830 of the network device 600, Fig. 8) configured to measure power consumption information corresponding to a plurality of devices located within a target space; and 
a controller  (e.g. , CPU/RADIO  of the network device 600, Fig. 8) configured to: identify an electric heating device from among the plurality of devices within the target space 0102] In some embodiments, the network device contains a power detector coupled to a processor (e.g., a combined CPU/Radio) for measuring one or more electrical characteristics of electricity being supplied to an electrical device coupled to the network device. The power detector can be capable of detecting the voltage supplied, current supplied, true power, power factor, RMS power, and other information related to the electrical power supplied to the electrical device. Also see 0104, 0110 and 0127).

 Allowable Subject Matter
5.	The examiner did not find references that teach the limitations listed in claims 2-6, 9, 14-17, and 19. However these claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

CONCLUSION

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110202293 A1 is directed to TITLE: DIAGNOSTICS USING SUB-METERING DEVICE
A system and method for performing diagnostics on a device, such as an appliance, using a sub -meter device that measures power characteristics related to usage of the appliance within a HEM network and provides such data to a home energy controller or the like. The sub-meter device can include one or more sensors, such as a current transformer, Rogowski coil, shunt resistor, or 

7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173